By stipulation dated April 22, 1946, and adopted by final decree, the petitioner agreed not to pay less than $100.00 for support of his wife and child. By petition claiming reduced circumstances, he petitioned the lower court to reduce his alimony to less than $100.00 per month. The lower court refused. It appears that petitioner makes about $140.00 a month. Neither, according to the record, has other resources. We have authority, under Fla. Stat. 1941, Sec. 65.15, F.S.A., to modify alimony allowances, whether based on stipulation and decree or upon decree that rests solely on testimony. See Slade v. Slade, 153 Fla. 125, 13 So. (2) 917; Vance v. Vance,143 Fla. 513, 197 So. 128.
$75.00 a month allowance to respondent is reasonable under the circumstances reflected in the case. Certiorari is granted. The order refusing to modify the final decree, which *Page 101 
order is dated March 22, 1947, is quashed, and the lower court is directed to modify the final decree as of March 1, 1947, reducing the amount of alimony petitioner is to pay respondent from $100.00 a month to $75.00 a month, payable to respondent the 1st and 15th of each month, until the further order of the court; the lower court to retain jurisdiction to increase or decrease said alimony after reasonable notice and hearing, as the proven circumstances may warrant.
TERRELL, Acting Chief Justice, BUFORD, and CHAPMAN, JJ., concur.